Name: 93/38/EEC: Commission Decision of 18 December 1992 amending Commission Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the Spanish, Danish, German, French, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural policy;  agricultural activity;  wood industry
 Date Published: 1993-01-25

 Avis juridique important|31993D003893/38/EEC: Commission Decision of 18 December 1992 amending Commission Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the Spanish, Danish, German, French, Italian and Dutch texts are authentic) Official Journal L 016 , 25/01/1993 P. 0044 - 0045COMMISSION DECISION of 18 December 1992 amending Commission Decision 85/634/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the Danish, Dutch, French, German, Italian and Spanish texts are authentic)(93/38/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 92/103/EEC (2), and in particular Article 14 (3), second indent thereof, Having regard to requests made by the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the Kingdom of Spain, Whereas, pursuant to the provisions of Directive 77/93/EEC, oak wood with bark attached, originating in North American countries, may, in principle, not be introduced into the Community because of the risk of introducing Ceratocystis fagacearum, the cause of oak wilt; Whereas Commission Decisions 85/634/EEC (3), 89/256/EEC (4), 90/548/EEC (5), 91/21/EEC (6) and 92/437/EEC (7), permit derogations for oak wood originating in Canada and the United States of America for a given period, subject to its revision in the light of experience to be gained; Whereas Decision 92/437/EEC, stipulated that the authorization should expire on 31 December 1992; Whereas the provisions laid down in the annexes to Directive 77/93/EEC have been subjected to a review taking into account a pest risk assessment to adapt the relevant provisions to the single market concept; Whereas that pest risk assessment has been the basis for an amendment and revision of the relevant provisions of the said Directive; Whereas, however, according to the provisions of Council Directive 91/683/EEC (8) Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with Directive 91/683/EEC six months after the revisions of Annexes I to V to Directive 77/93/EEC; Whereas it appears that the revision has been delayed; Whereas the authorization is applicable without prejudice to the abolition of the intra-Community border controls from 1 January 1993; Whereas, on the basis of the information available at present, the conditions for the derogations in the aforementioned Decisions should be maintained; Whereas, therefore, the period for which derogations in respect of oak wood originating in Canada and the United States of America are granted should be extended for a further limited period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 85/634/EEC, the words 'expire on 31 December 1992' are replaced by 'apply for a period expiring on the deadline for implementation into national legislation of the modifications to Directive 77/93/EEC as referred to in Article 3 (1) to Directive 91/683/EEC'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the Kingdom of Spain. Done at Brussels, 18 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 363, 11. 12. 1992, p. 1. (3) OJ No L 379, 31. 12. 1985, p. 45. (4) OJ No L 106, 18. 4. 1989, p. 45. (5) OJ No L 313, 13. 11. 1990, p. 34. (6) OJ No L 13, 18. 1. 1991, p. 20. (7) OJ No L 239, 22. 8. 1992, p. 15. (8) OJ No L 376, 31. 12. 1991, p. 29.